DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection given in section 4 of the detailed portion of the office action mailed 23 June 2021 is withdrawn in view of applicant’s arguments and claim amendments filed 23 September 2021.  New grounds of rejection are given below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baines (U.S. 2019/0045962 A1) in view of Chattopadhyay et al. U.S. 2019/0187047 A1).
     Baines teaches a light blocking curtain that comprises a central light blocking polymer film with light absorbing pigments such as carbon black and outer fabric layers that may reduce transmission of light down to levels of less than .01 percent (abstract, section 0023, section 0024, and section 0027).  The polymer film thickness may be between .005 and .2 mils (section 0023).  Chattopadhyay et al. teaches that carbon nano-fibers have the same light blocking ability as carbon black (section 0031).  The instant invention claims nano-fiber light blocking particles in a thermoplastic light shielding film that reduces light transmission to less than 30 percent.  It would have been obvious to one or ordinary skill in the art to have used carbon nano-fibers in place of carbon black in the film of Baines because of the teachings of Chattopadhyay et al. that they have equivalent light blocking performance to carbon black.
Claims 1-9, 11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baines (U.S. 2019/0045962 A1) in view of Chattopadhyay et al. U.S. 2019/0187047 A1) as applied to claims 12 and 14-15 above, and further in view of Rubinoff (U.S. 2013/0240162 A1).
     Baines in view of Chattopadhyay et al. teaches a light blocking film in the center of two outer fabric layers in a curtain as noted above.  Rubinoff teaches the use of perforations in a polymer film in combination with an attached nonwoven fabric layer to adjust the open area of the shade in order to control to total light transmission and the degree of diffusion or haze of the light passing through the shade (abstract, sections 0007, 0027, 0030 and 0031).  The instant invention claims a central polymer film light blocking layer and two outer fabric layers with perforations in the central film and outer fabric layers.  It would have been obvious to one of ordinary skill in the art to adjust the open area in the central film and fabric layers by perforation in order to adjust the amount of light transmitted through the curtain of Baines as modified above, as well as the degree of diffusion of that light depending on the light conditions desired in the room with the curtain or shade because of the teachings of Rubinoff.  

Applicant’s arguments with respect to claim(s) 1-9, 11-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783